Vanguard S&P Mid-Cap 400 Value Index Fund Supplement to the Prospectus and Summary Prospectus for Institutional Shares dated December 23, 2013 Prospectus and Summary Prospectus Text Changes The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees None 12b-1 Distribution Fee None Other Expenses 0.08% Total Annual Fund Operating Expenses 1 0.08% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. (over, please) In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $8 $26 $45 $103 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1842 042014 Vanguard S&P Small-Cap 600 Index Fund Vanguard S&P Small-Cap 600 Value Index Fund Vanguard S&P Small-Cap 600 Growth Index Fund Supplement to the Prospectus and Summary Prospectus for Institutional Shares dated December 23, 2013 Prospectus and Summary Prospectus Text Changes for Vanguard S&P Small-Cap 600 Index Fund The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.02% 12b-1 Distribution Fee None Other Expenses 0.06% Total Annual Fund Operating Expenses 1 0.08% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $8 $26 $45 $103 Prospectus and Summary Prospectus Text Changes for Vanguard S&P Small-Cap 600 Value Index Fund The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.01% 12b-1 Distribution Fee None Other Expenses 0.07% Total Annual Fund Operating Expenses 1 0.08% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $8 $26 $45 $103 Prospectus and Summary Prospectus Text Changes for Vanguard S&P Small-Cap 600 Growth Index Fund The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.01% 12b-1 Distribution Fee None Other Expenses 0.07% Total Annual Fund Operating Expenses 1 0.08% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $8 $26 $45 $103 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1845 042014 Vanguard S&P Mid-Cap 400 Value Index Fund Vanguard S&P Small-Cap 600 Index Fund Vanguard S&P Small-Cap 600 Value Index Fund Vanguard S&P Small-Cap 600 Growth Index Fund Supplement to the Prospectus and Summary Prospectuses for Exchange-Traded Fund Shares dated December 23, 2013 Prospectus and Summary Prospectus Text Changes for Vanguard S&P Mid-Cap 400 Value Index Fund The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold ETF Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Transaction Fee on Purchases and Sales None through Vanguard (Broker fees vary) Transaction Fee on Reinvested Dividends None through Vanguard (Broker fees vary) Transaction Fee on Conversion to ETF Shares None through Vanguard (Broker fees vary) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.11% 12b-1 Distribution Fee None Other Expenses 0.09% Total Annual Fund Operating Expenses 1 0.20% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $20 $64 $113 $255 Prospectus and Summary Prospectus Text Changes for Vanguard S&P Small-Cap 600 Index Fund The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold ETF Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Transaction Fee on Purchases and Sales None through Vanguard (Broker fees vary) Transaction Fee on Reinvested Dividends None through Vanguard (Broker fees vary) Transaction Fee on Conversion to ETF Shares None through Vanguard (Broker fees vary) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.08% 12b-1 Distribution Fee None Other Expenses 0.07% Total Annual Fund Operating Expenses 1 0.15% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $15 $48 $85 $192 Prospectus and Summary Prospectus Text Changes for Vanguard S&P Small-Cap 600 Value Index Fund The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold ETF Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Transaction Fee on Purchases and Sales None through Vanguard (Broker fees vary) Transaction Fee on Reinvested Dividends None through Vanguard (Broker fees vary) Transaction Fee on Conversion to ETF Shares None through Vanguard (Broker fees vary) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.06% 12b-1 Distribution Fee None Other Expenses 0.14% Total Annual Fund Operating Expenses 1 0.20% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $20 $64 $113 $255 Prospectus and Summary Prospectus Text Changes for Vanguard S&P Small-Cap 600 Growth Index Fund The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold ETF Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Transaction Fee on Purchases and Sales None through Vanguard (Broker fees vary) Transaction Fee on Reinvested Dividends None through Vanguard (Broker fees vary) Transaction Fee on Conversion to ETF Shares None through Vanguard (Broker fees vary) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.04% 12b-1 Distribution Fee None Other Expenses 0.16% Total Annual Fund Operating Expenses 1 0.20% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $20 $64 $113 $255 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 3340 042014
